Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claim 1 is that Yeo et al. (US 2016/0379831) (“Yeo”), Sills et al. (US 10,340,267) (‘Sills’), and Ching et al. (US 2017/0025313) (“Ching”) do not disclose removing the two or more cap layers, barrier layer, and the scavenging metal layer after the anneal process.
The primary reason for the allowance of claim 5 is that Yeo, Reboh et al. (US 2019/0207016) (“Reboh’), Ching, and Chen et al. (US 9,660,033) (“Chen”) do not disclose forming a dipole layer on a dielectric layer, and a first barrier layer on the dipole layer; forming a sacrificial layer on the first barrier layer, and a patterning cap layer on the sacrificial layer; processing the first and second regions to remove the patterning cap layer from the first and second regions, and to remove the sacrificial layer, the dipole layer and the first barrier layer from the second region. 
The primary reason for the allowance of claim 9 is that Yeo, Reboh, Ching, and Chen do not disclose forming a dipole layer on a dielectric layer; forming, on the dipole layer, a sacrificial stack including a first barrier layer, a sacrificial layer formed on the first barrier layer, and a patterning cap layer formed on the sacrificial layer; processing the first and second regions to remove the patterning cap layer and the sacrificial layer of the sacrificial stack from the first region, and to remove the sacrificial stack and the dipole layer from the second region; and driving the dipole layer into the dielectric layer in the first region, forming a second barrier layer on the dielectric layer in the second region, wherein the; forming a scavenging metal layer is formed on the first barrier layer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        3/8/2022